DETAILED ACTION
Foreign Priority
1.	An attempt to retrieve the foreign priority document based on the ADS flied July 23, 2020 was not successful. A copy of the failure status report from March 17, 2021 is attached for Applicant’s convenience.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0066369 to Do, in view of US Patent Application Publication No. 2021/0066358 to Nakagawa.
Regarding claim 1, Do teaches an image sensor comprising: 
one or more first grid structures arranged in rows and columns of a pixel array including imaging pixels arranged in rows and columns (Fig. 1), the first grid structures structured to separate the imaging pixels from one another and including a low refractive-index material or an air (144) to provide an optical isolation between two adjacent imaging pixels (PX);
wherein the first grid structures comprise a first capping layer (146) covering the low refractive-index material or the air.
Do does not teach a gap region disposed between the adjacent first grid structures and configured to physically isolate the adjacent first grid structures from each other. Nakagawa teaches an image sensor including a gap region (Fig. 4, for example) disposed between the adjacent first grid structures and configured to physically isolate the adjacent first grid structures from each other (¶ [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nakagawa into the invention of Do since it is desirable to electrically isolate pixels to prevent or mitigate noise.
	Regarding claim 2, Do teaches an image sensor, wherein each of the first grid structures (140) extends along a side of a unit pixel of the pixel array. Do, Figs. 2 and 3. Alternatively, Nakagawa teaches an image sensor, wherein each of the first grid structures extends along a side of a unit pixel of the pixel array. Nakagawa, Fig. 4. It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to incorporate the teaching of Nakagawa into the invention of Do for the reasons discussed above.
	Regarding claim 3, Do does not teach an image sensor, wherein the gap region includes two portions that extend along a row direction and a column direction, respectively. Nakagawa teaches an image sensor, wherein two portions can be arbitrarily selected from the row and column direction. It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nakagawa into the invention of Do for reasons discussed above.
	Regarding claim 4, Do does not teach an image sensor, wherein the pixel array includes four unit pixels arranged in a (2X2) matrix and at least one of the first grid structures is disposed at a center of the four unit pixels. Nakagawa teaches an image sensor, wherein the pixel array includes four unit pixels arranged in a (2X2) matrix and at least one of the first grid structures is disposed at a center of the four unit pixels. Nakagawa, Fig. 4. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nakagawa into the invention of Do for the reasons discussed above.
	Regarding claim 5, Do  does not teach an image sensor, wherein the gap region is free of the air. Nakagawa teaches an image sensor, wherein the gap region is free of air. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nakagawa into the invention of Do for the reasons discussed above.
	Regarding claim 6, Do teaches an image sensor, further comprising color filters disposed between the adjacent first grid structures. Do, see abstract.
	Regarding claim 7, Do teaches an image sensor, wherein the color filters include a red color filter and a blue color filter disposed to cover at least a part of the first grid structure. Do, ¶ [0034].
	Regarding claim 12, Do teaches an image sensor, wherein the first grid structures further comprise a metal layer (142) including a metal and located under the air.  
	regarding claim 16, Do teaches an image sensor, wherein the first grid structure includes segments (112) each including a surface with a rounded rectangular shape.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Allowable Subject Matter
Claims 8 – 11 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, or reasonably suggest:
an image sensor, “wherein the color filters include one or more green color filters and the green color filters are disposed in a diagonal direction and adjacent to one another” as recited in claim 8;
an image sensor, “wherein a height of the gap region is shorter than a height of the first grid structures,” as recited in claim 9;
an image sensor, “wherein a first capping layer and a second capping layer are disposed under a color filter disposed above a photodiode in each unit pixel in the pixel array,” as recited in claim 13;
an image sensor, “wherein a first capping layer and a second capping layer are disposed over a metal in the gap region,” as recited in claim 14;
an image sensor as recited in claim 17, and particularly including, “wherein each of the one or more structure includes a void region filled with air”; nor
an image sensor as recited in claim 21, and particularly including, “one or more structures disposed on the metal layer and spaced apart from one another, each of the one or more structure including a refractive-index material that has sufficiently low refractive-index to block light incident on a corresponding unit pixel from passing through toward neighboring unit pixels.”
Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814